—In a proceeding pursuant to CPLR article 78 to review a determination of a hearing officer which upheld a determination of the respondent Town of Mount Pleasant to increase the assessed value of the petitioners’ home, the appeal is from (1) an order and judgment (one paper) of the Supreme Court, Westchester County (Leavitt, J.), dated January 4, 2001, which, upon granting the respondents’ motion to dismiss the petition as untimely, dismissed the proceeding, and (2) an order of the same court, dated March 2, 2001, which upon, in effect, granting the petitioners’ motion for leave to reargue, adhered to the prior determination.
Ordered that the appeal from the order and judgment dated January 4, 2001, is dismissed, as the order and judgment was superseded by the order dated March 2, 2001, made upon reargument; and it is further,
Ordered that the order dated March 2, 2001, is affirmed; and it is further,
Ordered that one bill of costs is awarded to the respondents.
Contrary to the petitioners’ contention, the prior order of the Supreme Court, Westchester County (Palella, J.), in the RPTL article 7 proceeding, did not provide a basis for a six-month extension of the statute of limitations in this proceeding (see CPLR 205 [a]). Accordingly, the Supreme Court properly dismissed this proceeding as untimely (see CPLR 217 [1]).
In light of our determination, we need not reach the petitioners’ remaining contention. Ritter, J.P., Feuerstein, Goldstein and Cozier, JJ., concur.